DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9-10, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zullo (US 20130039833 A1) as submitted on Applicant's Information Disclosure Statement on 4 June 2021, in view of Merida-Donis (US 20020017463 A1).
In regards to claim(s) 1, Zullo discloses a system (Figure 1) comprising a water source (Figure 1)  of raw water (brackish water or seawater, for instance, beginning of [17]), a first filtering apparatus to remove suspended particles, planktons and colloids (middle of [17]), a second filter apparatus electrically energizable to remove ionics to form purified water (reverse osmosis process powered electrically by the system; middle of [17]), wherein the pure water is fed to an electrolyzer, the electrolyzer comprising an anode and a cathode separated by a membrane ([18]; Figure 1).  Zullo discloses that the installation performs one or more steps of filtering and desalinating water ([6]).  It would seem to reason that Zullo discloses filtering before desalinating water.  However, in the alternative, if Zullo is read only as performing both but no specific order, it would have been obvious to one of ordinary skill in the art to select from the two possibilities of performing the filtering before desalination and desalination before filtering because it would be a matter of design choice and remaining solids would clog the reverse osmosis membrane quicker.
However, Zullo does not explicitly disclose that the membrane is a proton exchange membrane.
Merida-Donis pertains to deionized water fed to electrolytic hydrogen production (abstract) and is therefore in the same field of endeavor as Zullo.  Merida-Donis discloses a proton exchange membrane ([34]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zullo with Merida-Donis’ proton exchange membrane because such allows for the hydrogen ions to migrate through the membrane and reach the other side to form molecular hydrogen (Merida-Donis, [37]).
In regards to claim(s) 6, Zullo discloses the ammonia synthesis reactor to produce ammonia from a nitrogen source and the hydrogen from the electrolyzer (Figure 1).
In regards to claim(s) 9-10, Zullo does not explicitly disclose wherein hydrogen is stored, then sent to a generator/fuel cell which produces electricity to power the system.
Merida-Donis discloses wherein hydrogen is stored, then sent to a generator/fuel cell which produces electricity to power the system (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zullo with Merida-Donis’ fuel cell, storage and electricity use because such is useful in regenerative fuel systems (Merida-Donis, [60]).
In regards to claim(s) 14-16, Zullo discloses a wind turbine that powers all the components of the installation (platform and electrolyzer; [13]) and since the system is “operably associated” that the system is continuously or periodically electrically connected, a DC bus is necessarily present and a controller would necessarily be present to operate continuously or periodically ([13]).  Zullo discloses power electronics include an AC/DC inverter for a wind turbine ([16]; Figure 1).
In regards to claim(s) 18, Zullo discloses method of providing raw water (brackish water or seawater, for instance, beginning of [17]; Figure 1), providing a first filtering apparatus to remove suspended particles, planktons and colloids (middle of [17]), providing a second filter apparatus electrically energizable to remove ionics to form purified water (reverse osmosis process powered electrically by the system; middle of [17]), wherein the pure water is fed to an electrolyzer, the electrolyzer comprising an anode and a cathode separated by a membrane ([18]; Figure 1).  Zullo discloses that the installation performs one or more steps of filtering and desalinating water ([6]).  It would seem to reason that Zullo discloses filtering before desalinating water.  However, in the alternative, if Zullo is read only as performing both but no specific order, it would have been obvious to one of ordinary skill in the art to select from the two possibilities of performing the filtering before desalination and desalination before filtering because it would be a matter of design choice and remaining solids would clog the reverse osmosis membrane quicker. Zullo discloses a wind turbine that powers all the components of the installation (platform and electrolyzer; [13]) and since the system is “operably associated” that the system is continuously or periodically electrically connected, a DC bus is necessarily present and a controller would necessarily be present to operate continuously or periodically ([13]).  Zullo discloses power electronics include an AC/DC inverter for a wind turbine ([16]; Figure 1).
However, Zullo does not explicitly disclose wherein hydrogen is stored, then sent to a generator/fuel cell which produces electricity to power the system, and thus meeting the power requirements of a system with an intermittent power supply such as a wind turbine.
Merida-Donis pertains to deionized water fed to electrolytic hydrogen production (abstract) and is therefore in the same field of endeavor as Zullo.  Merida-Donis discloses wherein hydrogen is stored, then sent to a generator/fuel cell which produces electricity to power the system (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zullo with Merida-Donis’ fuel cell, storage and electricity use because such is useful in regenerative fuel systems (Merida-Donis, [60]).  As combined, the fuel cell and hydrogen storage of Merida-Donis would allow for smoothing out intermittent renewable power sources such as wind turbines.
In regards to claim(s) 19, Merida-Donis discloses a purified water stream 515 is delivered to a water storage vessel 509 ([42]).
In regards to claim(s) 20, Zullo discloses the wind turbine (Figure 1) and Merida-Donis discloses the generator is a fuel cell and receives purified water from the water storage vessel 509 (Fig. 5; abstract; [42]).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zullo in view of Merida-Donis and in further view of Koponen (US 20220243340 A1).
In regards to claim(s) 2-3, Zullo discloses that any desalination methods and equipment known in the art can be used, including multiples as it mentions reverse osmosis and/or evaporation.  However, Zullo does not explicitly disclose electrodialysis.
Koponen pertains to electrochemical systems including electrolyzers (Figure 1) and is therefore in the same field of endeavor as Zullo and Merida-Donis.  Kopenen discloses electrodialysis ([2]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zullo in view of Merida-Donis with Koponen’s electrodialysis because Koponen teaches such is an effective method to desalinate (Koponen, [2]).
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zullo in view of Merida-Donis and in further view of Kurashina (US 20110180416 A1).
In regards to claim(s) 5, Zullo in view of Merida-Donis does not explicitly disclose returning water containing oxygen back to the electrolyzer.
Kurashina pertains to electrolysis of pure water ([21]) and is therefore in the same field of endeavor as Zullo and Merida-Donis.  Kurashina discloses a pipe returning water containing oxygen back to the electrolyzer (Fig. 1; pipe 80 to tank 16 back through pipe 72).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zullo in view of Merida-Donis with Kurashina’s return pipe because Kurashina teaches such allows for water circulation to resupply the electrolyzer (Kurashina, [32]).
In regards to claim(s) 8, Zullo discloses the ammonia synthesis reactor to produce ammonia from a nitrogen source and the hydrogen from the electrolyzer (Figure 1) and discloses sending nitrogen-depleted air (NDA) coming from the PSA to the produced oxygen stream (see Figure 1).
Kurashina pertains to electrolysis of pure water ([21]) and is therefore in the same field of endeavor as Zullo and Merida-Donis.  Kurashina discloses a pipe returning water containing oxygen back to the electrolyzer (Fig. 1; pipe 80 to tank 16 back through pipe 72).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zullo in view of Merida-Donis with Kurashina’s return pipe because Kurashina teaches such allows for water circulation to resupply the electrolyzer (Kurashina, [32]).  As combined, the output oxygen line of Zullo also includes the NDA and therefore meets the instantly claimed limitation.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zullo in view of Merida-Donis and in further view of Winther-Jensen (US 20170356094 A1).
In regards to claim(s) 7, Zullo in view of Merida-Donis does not explicitly disclose electrochemical ammonia synthesis.
Winther-Jensen pertains to electrolytic cells (abstract) and is therefore in the same field of endeavor as Zullo and Merida-Donis.  Winther-Jensen discloses electrochemical ammonia production ([175]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zullo in view of Merida-Donis with Winther-Jensen’s electrochemical ammonia production because Winther-Jensen teaches such is an efficient replacement of Haber-Bosch process (Winther-Jensen, [175]).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zullo in view of Merida-Donis and in further view of Schmitman (US 20020090868 A1) as submitted on Applicant's Information Disclosure Statement on 4 June 2021.
In regards to claim(s) 11-12, Zullo does not explicitly disclose a water storage vessel in communication with the second filter assembly and is selectably actuatable based on a state of flow of purified water.
Schmitman pertains to electrolytic hydrogen production (abstract) and is therefore in the same field of endeavor as Zullo and Merida-Donis. Schmitman discloses a water storage vessel (both 20 and the prefiltered water and purified water from a valve 15; [25]) in communication with a second filter assembly and is selectably actuatable based on a state of flow of purified water (15).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zullo in view of Merida-Donis with Schmitman’s water vessel and valve because such would allow more flexibility in operations, including additional water for occasionally cleaning filters.
In regards to claim(s) 13, Zullo does not explicitly disclose recovering waste heat from an electrolyzer back to the water tank.
Schmitman discloses recovering waste heat from an electrolyzer back to the water tank via a heat exchanger (Fig. 2; 36).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zullo in view of Merida-Donis with Schmitman’s heat exchanger recovering heat from the electrolyzer (via H2O vapor; Fig. 2) because Schmitman teaches such reduces the energy requirements (Schmitman, [37]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zullo.
In regards to claim(s) 17, Zullo discloses method of providing raw water (brackish water or seawater, for instance, beginning of [17]; Figure 1), providing a first filtering apparatus to remove suspended particles, planktons and colloids (middle of [17]), providing a second filter apparatus electrically energizable to remove ionics to form purified water (reverse osmosis process powered electrically by the system; middle of [17]), wherein the pure water is fed to an electrolyzer, the electrolyzer comprising an anode and a cathode separated by a membrane ([18]; Figure 1).  Zullo discloses that the installation performs one or more steps of filtering and desalinating water ([6]).  It would seem to reason that Zullo discloses filtering before desalinating water.  However, in the alternative, if Zullo is read only as performing both but no specific order, it would have been obvious to one of ordinary skill in the art to select from the two possibilities of performing the filtering before desalination and desalination before filtering because it would be a matter of design choice and remaining solids would clog the reverse osmosis membrane quicker.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 4, prior art does not explicitly disclose, teach or suggest a system comprising an electrolyzer using purified water wherein a hydrogen pump compresses and recirculates hydrogen back to the electrolyzer.  The closest prior art is Zullo but it does not teach this feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794